Citation Nr: 0834125	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization for a service-
connected disability (neoplasm, malignant, genitourinary) 
from June 2006 to September 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, which 
denied entitlement to reimbursement or payment of the 
expenses incurred in connection with services rendered at St. 
Lawrence Urology Associates from June 2006 to September 2006.

The appeal is REMANDED to VAMC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks payment or reimbursement for expenses 
incurred at St. Lawrence Urology Associates from June 2006 to 
September 2006 for treatment of service-connected neoplasm, 
malignant, genitourinary.  Specifically, the veteran claims 
that he was referred by his VA primary health care provider, 
Dr. D.B., to St. Lawrence Urology Associates.  The veteran 
stated that Dr. D.B. "must have felt there was emergent need 
and the referral and scheduled appointment at the VAMC, 
Syracuse would be too long to wait," as indicated by the 
substantive appeal.  And, that he lives over 130 miles one-
way from the closest VAMC and that it was impossible to 
travel this distance for the treatment regiment needed.

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability;  (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability;  
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico);  
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of 
General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" 
has indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. No. 1-95 at 8-9.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.

In the instant case, the VAMC characterized the issue, in a 
conclusory manner, as entitlement to payment or reimbursement 
of unauthorized medical expenses.  There is no evidence of 
fact finding regarding the claimed referral; nor have 
treatment records been associated with the claims folder.  An 
inquiry must be made regarding the factual circumstances 
surrounding the veteran's contentions of prior authorization 
by his VA primary health care provider.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA claims folder must 
be obtained and the VAMC folder 
adjudicating the claim for reimbursement 
for the cost of unauthorized medical 
services must be associated with the 
file.

2.  After securing any necessary release 
forms, with full address information, MAS 
should make arrangements to obtain 
treatment records from St. Lawrence 
Urology Associates for dates of service 
from June 2006 to September 2006, 
including any correspondence relating to 
the referral of services from the 
veteran's VA primary health care provider 
and associate them with the claims 
folder.  MAS should document its efforts, 
as well as any responses received.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  MAS should obtain treatment records 
from his primary health care provider, 
Dr. D.B., at the VA Medical Center in 
Massena, New York for the period from 
three months prior to his treatment at 
St. Lawrence Urology Associates, 
including any correspondence relating to 
the referral of services from the 
veteran's VA primary health care provider 
and associate them with the claims 
folder.  MAS should document its efforts, 
as well as any responses received.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  Then, if, and only if, MAS finds that 
the treatment was for an unauthorized 
service-connected disability, MAS should 
submit the veteran's claims folder to an 
appropriate VA physician for review.  The 
physician should offer an opinion as to 
whether or not the treatment received 
from June 2006 through September 2006 at 
St. Lawrence Urology Associates, was 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health.  The 
physician should also, in light of the 
severity of the veteran's current 
disability, offer an opinion as to 
whether a VA medical facility was 
feasibly available to the veteran during 
that time period.

5  The MAS should readjudicate the 
veteran's claim for payment of expenses 
incurred by the veteran at St. Lawrence 
Urology Associates for dates of service 
from June 2006 to September 2006.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




